Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the amendment filed 1/21/2022.  Claims 1-20 are pending.  Claims 1 (a machine), 9 (a machine), and 16 (a method) are independent and have been amended.

Response to Arguments
Applicant’s arguments, see remarks filed 1/21/2022, with respect to the rejection(s) of claim(s) 1-20 under Peffers in view of Nainar have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Peffers et al., US 2019/0026146, in view of Nakamura et al., US 2020/00112440.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Independent claims 1, 9, and 16 require:
“determining whether the accepted transaction satisfies a predetermined filtering condition, wherein the predetermined filtering condition comprises that a service operation type corresponding to the accepted transaction is supported by the blockchain integrated station; and 
in response to determining that the accepted transaction satisfies the predetermined filtering condition, determining the accepted transaction as [[a]] the to-be-filtered transaction, wherein the to-be-filtered transaction is not to be executed by the blockchain integrated station.”
Thus, the claims require (1) that the blockchain integrated station accepts the type of the transaction and (2) that the blockchain integrated station subsequently refuses to accept the transaction, based on the decision that the blockchain integrated station accepts the transaction type. 
These requirements are ambiguous/indefinite because they appear contradictory.  This is supported by ¶ 101 of Applicant’s specification where it is determined that the transactions are supported, but illegal.  As the claim omits the illegality determination it is unclear as to why the blockchain integrated station does not execute the to-be-filtered transaction. 



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 1, 9, and 16 require: “a service operation type … is supported by the blockchain integrated station”.  Whereas claims 5, 13, and 19 require “a service operation type of the transaction does not belong to a set of service operation types of transaction that the blockchain integrated station is configured to process.”  
The limitations of claims 5, 13, and 19 broaden the independent claims by making certain limitations non-limiting.  I.e. those dependent on the service operation type being supported.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers et al., US 2019/0026146 (filed 2018-01), in view of Nakamura et al., US 2020/0112440 (filed 2018-10).
As to claims 1, 9, and 16 Peffers discloses a machine/method comprising:
a central processing unit (CPU); and (Peffers Figure 7, see Hardare processor 701. Referenced elsewhere as a CPU, e.g. ¶ 63)
a smart network card, wherein the smart network card of the blockchain integrated station comprises a processor different from the CPU of the blockchain integrated station, (“60 a NIC is on die with a hardware processor and/or accelerator.” Peffers ¶ 60.  The NIC being the smart network interface and the accelerator being the processor different from the CPU), wherin the smart network card of the blockchain integrated station replaces the CPU of the blockchain integrated station for performing to-be-filtered transaction identification on behalf of the blockchain integrated station, 
 and the smart network card of the blockchain integrated station is configured to: 
receive a transaction of a blockchain network (“Blockchain transaction(s) may be initially received off the network from a peer node (e.g., via NIC), for example, by a dispatcher interfacing with a network 902.” Peffers ¶ 83), wherein the blockchain integrated station is a blockchain node of the blockchain network (the device of Peffers is a blockchain node as it receives blockchain transactions per Peffers ¶ 83.  Note also Peffers ¶ 85); and 
determine that the transaction of the blockchain network is an accepted transaction, wherein the accepted transaction is a transaction that passes legality verification; (“message processing circuit 1350 … a block type of operation (e.g., block operation) includes deduplication, checking that a previous block hash is correct, recovering the public key used to sign the block, checking the block signature (e.g., signature verification), checking the block integrity (e.g., validating the block), retrieving all transactions referenced by the block, and/or that the proof of work meets the requirements.” Peffers ¶ 95. A message processing circuit of the accelerator performing blockchain verification)

determining whether the accepted transaction satisfies a predetermined filtering condition, wherein the predetermined filtering condition comprises that a service operation type corresponding to the accepted transaction is supported by the blockchain integrated station; and (“the dispatcher may map 908 the transaction to hardware (e.g., an accelerator or NIC), for example, using one of many possible mapping algorithms. …. Other mappings may utilize the originator's identity or the hash of the message itself to distribute the work, e.g., while the type of transaction may dictate which accelerator and/or NIC is capable of processing it.” Peffers ¶ 84); and 

Peffers does not disclose:
in response to determining that the accepted transaction satisfies the predetermined filtering condition, determining the accepted transaction as the to-be-filtered transaction, wherein the to-be-filtered transaction is not to be executed by the blockchain integrated station. 

Nakamura discloses:
in response to determining that the accepted transaction satisfies the predetermined filtering condition, determining the accepted transaction as the to-be-filtered transaction, (“the endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter (client 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Peffers with Nakamura by including the endorsement validations of Nakamura ¶ 57 and declining to process the transaction should the endorsement fail validation, as in Nakamura ¶ 36.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Peffers with Nakamura in order to allow the blockchain system to avoid replay-attacks and unauthorized clients from altering the blockchain state.

As to claims 2, 10, and 17 Peffers in view of Nakamura discloses the machine/method of claims 1, 9, and 16 and further discloses:
wherein the smart network card is configured to offload a load of the CPU by not sending the to-be-filtered transaction to the CPU of the blockchain integrated station. (“Hardware processor 400 (e.g., core 402) may receive a request (e.g., from software) to perform a blockchain transaction and may offload performing (e.g., at least part of) the blockchain transaction to a hardware accelerator (e.g., hardware accelerator 404).” Peffers ¶ 56. The hardware processor being a CPU, see Peffers generally, and the hardware accelerator being the smart network card Peffers ¶ 60.  See also Peffers ¶ 84)

As to claims 3 and 11, Peffers in view of Nakamura discloses the machine of claims 1 and 9 and further discloses:
wherein the processor of the smart network card comprises a build-in processor or microprocessor. (“60 a NIC is on die with a hardware processor and/or accelerator.” Peffers ¶ 60.  The NIC being the smart network card and the accelerator being the processor different from the CPU).

As to claims 4, 12, and 18 Peffers in view of Nakamura discloses the machine/method of claims 1, 9, and 16 and further discloses:
wherein the smart network card is configured to classify the to-be-filtered transaction into a to-be-filtered transaction set (“the dispatcher may map 908 the transaction to hardware (e.g., an accelerator or NIC), for example, using one of many possible mapping algorithms. …. Other mappings may utilize the originator's identity or the hash of the message itself to distribute the work, e.g., while the type of transaction may dictate which accelerator and/or NIC is capable of processing it.” Peffers ¶ 84), wherein the to-be-filtered transaction set does not participate in a blockchain consensus of the blockchain network (“The core(s) of socket 1002 (e.g., processor) may be responsible for running the distributed ledger system. Valid blocks and transactions may be passed to the core(s) (e.g., from cache 1016) where they are executed against the ledger. New transactions may be initiated out of the core(s) at the request of users, and new blocks may be initiated as part of the peer to peer consensus protocol.” Peffers ¶ 85. Consensus performed at CPU), or the to-be-filtered transaction set is not sent to the 

As to claims 6, 14, and 20, Peffers in view of Nakamura discloses the machine/method of claims 1, 9, and 16 and further discloses:
wherein determining that the transaction satisfies the predetermined filtering condition comprises: determining that a service operation type of the transaction belongs to a set of service operation types of transactions that the blockchain integrated station is configured to process (“the dispatcher may map 908 the transaction to hardware (e.g., an accelerator or NIC), for example, using one of many possible mapping algorithms. …. Other mappings may utilize the originator's identity or the hash of the message itself to distribute the work, e.g., while the type of transaction may dictate which accelerator and/or NIC is capable of processing it.” Peffers ¶ 84. Matching a mapping means the station is configured to process the transaction, specifically to offload and process the transaction. See also Peffers ¶ 125), and service operation contents of the transaction do not belong to legal operation contents corresponding to the service operation type. (“the endorsing peer node 281 may verify (a) that the transaction proposal is well formed, (b) the transaction has not been submitted already in the past (replay-attack protection), (c) the signature is valid, and (d) that the submitter 

As to claims 7 and 15, Peffers in view of Nakamura discloses the machine of claims 1 and 9 and further discloses:
wherein the CPU is coupled with one or more CPU caches (Peffers figures 27A-B detail a CPU with multiple cache layers.), the smart network card is coupled with one or more network card caches, and the one or more network card caches are configured to store the transaction. (“Valid blocks and transactions may be passed to the core(s) (e.g., from cache 1016) where they are executed against the ledger…. Cache 1016 may be included within the accelerator 1006, e.g., to store blockchain data.” Peffers ¶ 85. The cores being the CPU, see Peffers Figure 10, and the accelerator being a component of the smart network card.)

As to claim 8, Peffers in view of Nakamura discloses the machine of claim 1 and further discloses:
further comprises one or more of a smart contract processing chip (“Transaction (or smart contract) execution generally refers to the task of executing the blockchain transactions. In one embodiment, this takes place on general purpose cores. In another embodiment, (e.g., at least part of) this takes place on reprogrammable and/or dedicated hardware (e.g., in the form of an FPGA, ASIC, and/or specialized 

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peffers et al., US 2019/0026146 (filed 2018-01), in view of Nakamura et al., US 2020/0112440 (filed 2018-10) and Moghe et al., US 2014/0258478 (filed 2013-03).
As to claims 5, 13, and 19, Peffers in view of Nakamura discloses the machine/method of claims 1, 9, and 16 and further discloses:
wherein determining that the transaction satisfies the predetermined filtering condition comprises: determining that a service operation type of the transaction (“the dispatcher may map 908 the transaction to hardware (e.g., an accelerator or NIC), for example, using one of many possible mapping algorithms. …. Other mappings may utilize the originator's identity or the hash of the message itself to distribute the work, e.g., while the type of transaction may dictate which accelerator and/or NIC is capable of processing it.” Peffers ¶ 84. “If a controller determines that a compute block is needed but it is not present in the instance, …, the data may be passed to the processor (e.g., CPU) 2305” Peffers ¶ 125)

Peffers does not disclose:
 does not belong to a set of service operation types of transaction that the blockchain integrated station is configured to process.

Moghe discloses a similar system whereby processing tasks (Moghe ¶ 12) from one system are reassigned to a more capable system (see Moghe Fig. 6 and ¶ 29).  Moghe discloses:
does not belong to a set of service operation types of transaction that the blockchain integrated station is configured to process. (“At 630, the network devices outside of the subset are configured to forward packets to the network devices that are within the subset. This is to provide firewall functionality to the devices that do not already have it.” Moghe ¶ 65)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Peffers in view of Nakamura with Moghe by configuring the system of Peffers in view of Nakamura to forward transactions for which the system lacks a compute block for (Peffers ¶ 125) to a capable processing system.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Peffers in view of Nakamura with Moghe in order to distribute processing across multiple network nodes in an efficient manner, thereby allowing for a more effective allocation of computing resources.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Guillou et al., US 2012/0102098, discloses determining which tasks to offload from a device to a server based on device metrics and offload rules.
Gaur et al., US 2021/0350343, discloses a system for verifying blockchain compliance.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/           Examiner, Art Unit 2492